DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to communications filed on 5/28/2019 in which claims 1-27 are presented for examination.

Priority
Acknowledgment is made of applicant’s claim for provisional application No. 62/222,994, filed on 9/24/2015.

Drawings
Drawings have been acknowledged and are acceptable for examination purposes.

Specification
Specification has been acknowledged and is acceptable for examination purposes.

Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 9-11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey et al. US 20130006706 A1 (hereinafter referred to as “Harvey”) in view of Besehanic et al. US 20100205037 A1 (hereinafter referred to as “Besehanic”).

As per claim 1, Harvey teaches:
A method for automatically identifying households to which individual consumers belong, the method comprising the steps of:
a. accessing a plurality of data sources each comprising consumer records (Harvey, [0078] – Data from multiple program delivery sources can be aggregated, matched, and stored), 
wherein each consumer record comprises a consumer link (CL) from a plurality of consumer links (Harvey, [0083] – The marketing research company , 
wherein each CL is uniquely associated with a particular consumer (Harvey, [0081] – Data suppliers may send to the list matcher only the personal information identifier and the account number associated with each household, wherein the account number is interpreted as a unique identifier associated with a particular consumer.  All data relating to a unique household can be anonymously associated with the records for that household); 
b. utilizing the plurality of data sources, picking a best address for each CL from a set of addresses, wherein each address from the set of addresses is uniquely associated with an address link (AL) from a set of ALs (Harvey, [0133] – The most recent demographic data is equivalent to a persistent best household, wherein ); 
c. for one or more of the ALs, identifying each household group associated with the AL, wherein each of the household groups corresponds to a household of consumers having the address associated with such AL (Harvey, [0096] – Cleansing algorithms are able to figure out the viewers per viewing household, wherein this is interpreted as identifying a household group associated with an address link, wherein the household group corresponds to a household of consumers or viewers with the same address); 
d. generating a persistent household link (HHL) for each new household group not previously identified (Harvey, [0100] – A database “shard” can be updated with new information); 
e. for each HHL, picking a best HHL for each AL (Harvey, [0133] – The most recent demographic data is equivalent to a persistent best household); and 
Although Harvey teaches cross-correlation in paragraph [0096], Harvey doesn’t go into detail about a cross-reference file, however, Besehanic teaches:
f. creating a cross-reference file matching each CL to an HHL and each HHL to an AL (Besehanic, [0147] – The geographic database may include cross references between phone numbers, street addresses, etc.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to modify Harvey’s invention in view of Besehanic in order to include cross references in a database; this is advantageous because it determines a geographic location for the communication identifier associated with the influential individual (Besehanic, paragraph [0147]).

As per claim 4, Harvey as modified teaches:
The method of claim 1, wherein the step of generating a persistent HHL for each new household group not previously identified comprises the step of comparing the results of an immediately previous step of identifying each household group associated with the AL to the results of the current step of identifying each household group associated with the AL (Harvey, [0123] – Existing , and 
categorizing transactions that resulted in a change to the identified household groups (Harvey, [0077] – Deals with product categories for tracking if a household switched a product within a product category).

As per claim 5, Harvey as modified teaches:
The method of claim 4, where the step of categorizing transactions that resulted in a change to the identified household groups comprises the step of creating a new HHL for each new household group (Harvey, [0077] – In computer programming, when an update occurs, it is typical that a new data file is created while the old one is deleted).

As per claim 9, Harvey as modified teaches:
The method of claim 1, wherein the plurality of data sources comprises at least one temporal data source and at least one point-in-time (PIT) data source (Harvey, [0133] – In certain embodiments, if the demographic data has changed during a reporting interval, then the system may use the most recent demographic data available for reporting purposes).

As per claim 10, Harvey as modified teaches:
The method of claim 9, wherein the PIT data source comprises raw data source files pertaining to recent transactions (Harvey, [0129] – Can be from raw data).

As per claim 11, Harvey as modified teaches:
The method of claim 10, wherein the temporal data sources comprises raw data sources that provide a historical snapshot (Harvey, [0129] and [0063] – Purchase history).

As per claim 16, Harvey as modified teaches:
The method of claim 1, wherein the plurality of data sources comprises a data store (Harvey, [0103] – Named demographic profiles may be stored in a dedicated database), and 
wherein the step of identifying each household group associated with the AL comprises a preprocessing step comprising joining a result from the step of picking a best address for each CL from a set of addresses with the data store (Harvey, [0133] – The most recent demographic data is equivalent to a persistent best household, wherein demographic data is stored in a data storage medium or database).

As per claim 17, Harvey as modified teaches:
The method of claim 16, wherein the data store comprises name variations, gender, year of birth, record create date, or source provider counts for each CL/AL combination (Harvey, [0190] – A lookup table predictive algorithm 4922 may be .

As per claim 18, Harvey as modified teaches:
The method of claim 17, wherein the step of identifying each household group associated with the AL comprises the step of collecting a temporal/historical signal of previous common ALs across CLs from the data store (Harvey, [0133] – In certain embodiments, if the demographic data has changed during a reporting interval, then the system may use the most recent demographic data available for reporting purposes).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Harvey in view of Besehanic and further in view of Schhroff et al. US 20140379424 A1 (hereinafter referred to as “Schroff”).

As per claim 2, Harvey as modified doesn’t go into detail about challenger sets, however, Schroff teaches:
The method of claim 1, wherein the step of identifying each household group associated with the one or more ALs comprises the steps of: 
a. identifying a champion set of CLs associated with each household group (Schroff, [0096] – Different weights may be assigned to information that may be inferred about households, wherein if the weight is adjusted for one particular area, the set of ; 
b. constructing a challenger set of CLs associated with each household group (Schroff, [0083] – Constructing a confidence ranking is interpreted as constructing a challenger set); and 
c. determining whether the champion set or the challenger set more accurately represents the consumers that comprise each household group (Schroff, [0096] – Different weights may be assigned to information that may be inferred about households, wherein if the weight is adjusted for one particular area, the set of households that wasn’t previously considered can now be moved above the first set, wherein this is equivalent to selecting a challenger over a champion set).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to modify Harvey’s invention as modified in view of Schroff in order to pick a challenger; this is advantageous adjusting weighting for important pieces of information and unrelated information (Schroff, paragraph [0096]).

Claims 3, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey in view of Besehanic in view of Schhroff and further in view of Pednault et al. US 20030176931 A1 (hereinafter referred to as “Pednault”).

As per claim 3, Harvey as modified doesn’t go into detail about a dual approach clustering method, however, Pednault teaches:
The method of claim 2, wherein the step of determining whether the champion set or the challenger set more accurately represents the consumers that comprise each household group comprises the step of applying a dual-approach clustering methodology (Pednault, [0087] – A hybrid segmentation algorithm can combine a bottom-up and a top-down algorithm, wherein this is interpreted as a dual-approach clustering methodology).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to modify Harvey’s invention as modified in view of Pednault in order to include a dual approach clustering method; this is a known technique in segmentation that would have been yielded predictable results for segmentation algorithms that can be combined with one another (Pednault, paragraph [0086]).

As per claim 19, Harvey as modified doesn’t go into detail about champion sets being moved above another set, however, Schroff teaches:
The method of claim 3, wherein the champion set of household groups comprises a set of previous household groups plus a set of new household groups each comprised of a single consumer (Schroff, [0096] – Different weights may be assigned to information that may be inferred about households, wherein if the weight is adjusted for one particular area, the set of households that wasn’t previously considered can now be moved above the first set, wherein this is equivalent to selecting a challenger over a champion set).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to modify Harvey’s invention as modified in view of Schroff 

As per claim 20, Harvey as modified teaches:
The method of claim 19, wherein the challenger set of household groups comprises a newly formed set of households resulting from the clustering methodology (Schroff, [0096]).

As per claim 21, Harvey as modified teaches:
The method of claim 20, further comprising the step of constructing a top- down challenger set and a bottom-up challenger set (Pednault, [0087] – A hybrid segmentation algorithm can combine a bottom-up and a top-down algorithm, wherein this is interpreted as a dual-approach clustering methodology).

Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey in view of Besehanic and further in view of Ferlauto et al. US 6985926 B1 (hereinafter referred to as “Ferlauto”).

As per claim 6, Harvey as modified doesn’t go into detail about consolidation, however, Ferlauto teaches:
The method of claim 5, wherein the step of categorizing transactions that resulted in a change to the identified household groups comprises the step of consolidating HHLs for each household group that was previously identified as two or more separate household groups (Ferlauto, column 13, lines 17-26 – Records are eliminated and consolidated).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to modify Harvey’s invention as modified in view of Ferlauto; this would have been advantageous because it allows for the best records to be put into the surviving records (Ferlauto, paragraph [0086]).

Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey in view of Besehanic in view of Ferlauto and further in view of Gundersen et al. US 10007739 B1 (hereinafter referred to as “Gundersen”).

As per claim 7, Harvey as modified doesn’t go into detail about splitting addresses, however, Gundersen teaches:
The method of claim 6, wherein the step of categorizing transactions that resulted in a change to the identified household groups comprises the step of splitting HHLs into multiple HHLs for each current plurality of household groups that were previously identified as a single household group (Gundersen, column 5, lines 43-46 – Apartment type addresses are identified and split into separate data streams for business and residential addresses).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to modify Harvey’s invention as modified in view of Gundersen in order to include a dual approach clustering method; this would have been .

Claims 8, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey in view of Besehanic and further in view of Bayliss et al. US 9015171 B2 (hereinafter referred to as “Bayliss”).

As per claim 8, Harvey as modified doesn’t go into detail about picking a best address by comparing data associated with each address to each name and address in a history storage, however, Bayliss teaches:
The method of claim 1, wherein the plurality of data sources comprises name history for each consumer associated with a CL and address history for each consumer associated with a CL (Bayliss, column 9, lines 40-50 – Record type (current/historical) and owner information (name, address, etc.) when combined are interpreted as history for the name and address of a CL), and 
wherein the step of picking a best address for each CL from a set of addresses comprises the step of comparing data associated with each address to each name in the name history and each address in the address history (Bayliss, column 5, lines 1-10 – Entity references are compared in order to delink one of them).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to modify Harvey’s invention as modified in view of Bayliss in order to include a dual approach clustering method; this would have been 

As per claim 13, Harvey as modified teaches:
The method of claim 1, wherein the step of picking a best address for each CL from a set of addresses comprises the step of aggregating all data from each of the pluralities of data sources with a CL across time and constructing a temporal date signal pattern for each of the sets of addresses where one of the consumers associated with one of the CLs has resided in a recent fixed time period (Bayliss, column 9, lines 40-50 – Record type (current/historical) and owner information (name, address, etc.) when combined are interpreted as history for the name and address of a CL and is interperpreted as aggregating the data across time).

Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey in view of Besehanic and further in view of Karandikar et al. US 20160299934 A1 (hereinafter referred to as “Karandikar”).

As per claim 12, Harvey as modified doesn’t go into detail about removing data based on how much space the data takes up, however, Karandikar teaches:
The method of claim 9, wherein the at least one temporal data source comprises consumer records comprising multiple addresses for each consumer, and wherein the addition of a new address to one of the consumer records in the temporal data source causes an oldest address in such one of the consumer records to be deleted if a maximum number of addresses for the consumer records is exceeded (Karandikar, [0167] – Data may be removed if the data size reaches a threshold).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to modify Harvey’s invention as modified in view of Karandikar in order to include a dual approach clustering method; this a known technique in the field of utilizing resources efficiently in computer systems and it would provide the predictable result of freeing up resources (Karandikar, [0167]).

Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey in view of Besehanic in view of Bayliss and further in view of Ferlauto.

As per claim 14, Harvey as modified doesn’t go into detail about overlays, however, Ferlauto teaches:
The method of claim 13, wherein the step of picking a best address for each CL from a set of addresses comprises the step of overlaying the best address for each CL on at least one previous calculation of the best address for each CL to construct a best AL picker hints file (Ferlauto, column 8, lines 63-67 – Replacing old addresses is interpreted as overlaying the best address).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to modify Harvey’s invention as modified in view of Ferlauto; this would have been advantageous because it allows for the best records to be put into the surviving records (Ferlauto, paragraph [0086]).

Allowable Subject Matter
Claims 15, 22-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
	As per claim 15, claim 15 includes limitations for overlaying the best addresses for each consumer link on up to five previous calculations of the best address.  The prior art of record doesn’t adequately teach or suggest this feature.  This also wouldn’t have been obvious to one of ordinary skill in the art to combine the prior art of record to teach this limitation because having a limit on how many times a best address can be overlaid would unnecessarily limit the amount of times an old or incorrect address could be replaced.  It is also claimed in specificity which further makes it non-obvious.

As per claim 22, claim 22 includes limitations for constructing a top-down challenger set that begins with the champion set and adds consumer links to the associated household group from most recent data sources.  The prior art of record doesn’t adequately teach or suggest this feature.  This also wouldn’t have been obvious to one of ordinary skill in the art to combine the prior art of record to teach this limitation because the clustering method is detailed specifically to challenger sets and champion sets which isn’t specifically in the prior art.  This wouldn’t have been obvious to combine because of the specificity in which it’s claimed.

As per claims 23-27, claims 23-27 depend from claim 22, and therefore are objected to as containing allowable subject matter at least due to their dependency from claim 22.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Parekh et al. US 10929858 B1 teaches identifying multiple customer profiles associated with a specific customer (Abstract).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 1, 2021
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2165